Dowling, J. (dissenting):
The last will and testament of the decedent contained the following clause:
“ Fourth. I hereby authorize and empower the executors and trustees hereinafter named or the survivor of them, to sell, mortgage, convey, lease or otherwise dispose of any and all my property, real, personal and mixed of whatsoever nature and description and wherever the same may be situated at such time, in such manner and upon such terms *482as they in their discretion or in the discretion of the survivor of them may deem proper.”
There was no qualification whatever as to the exercise of the power of sale thus conferred nor was it restricted in its exercise to the effectuation of any limited purpose indicated by the testator. Under these conditions I think the rule is applicable as laid down in Lindo v. Murray (91 Hun, 335) wherein the court said (p. 337): “ The authorities cited upon the part of the plaintiffs hold that where an executor has a mere naked or collateral power, with no beneficial interest whatever in the land or its proceeds, the power can only be exercised in the manner and for the precise purpose declared and intended by the donor, and that where that purpose cannot be effectuated the power fails. But in the case at bar there was no limitation of purpose whatever. The executors were authorized to sell the real estate at such time, in such manner and upon such terms as they in their judgment should consider for the interest of the estate, and to execute proper deeds therefor. Even for the purposes of distribution, the executors would have had the right to exercise this power in order to prevent the expenses of partition. The case of Sweeney v. Warren (127 N. Y. 426), cited by the appellants, is an example of those cases in which it was held that, where an executor is authorized to sell for some specific purpose, which purpose has failed or been accomplished, the power of sale cannot be exercised. So here, if the trusts were void and the power of sale was connected with the execution of the trust, the trust failing, the power of sale would also fail. But we see no connection between the power of sale and trust, although in the execution of the trust it might have been very convenient to have exercised the power of sale.
“ The case is presented of a naked power which the testator has given to his executors to be exercised for the best interests of his estate in the winding up of its affairs.”
I believe, therefore, that the decree appealed from should be reversed and that it should be determined that the power of sale contained in the decedent’s will is a valid and subsisting one.
Decree affirmed, without costs.